Pee Cueiam,
Though the Act of May 29,1885, P. L. 29, permits a natural gas company to lay its pipes “ upon and over, under and across ” public roads, permission is not given to such company to so lay its pipes as to make travel over public highways unsafe ; nor does the act relieve township authorities from seeing that the roads under their supervision continue to be safe for public travel, notwithstanding the location of gas pipes upon them. On this manifestly correct theory the claim of the appellee for compensation for the injuries sustained was submitted to the jury. If a pipe as laid on a public highway becomes a dangerous obstruction to travel, it is the duty of the township authorities to abate the danger, or to take such action as will protect the public from it when using the highway kept open as an avenue for travel, which must always be safe.
*518Complaint is made that the gas company, and not the township, ought to have been sued, because the act provides “ that any company laying a pipe line under the provisions hereof shall be liable for all damages occasioned by reason of the negligence of such gas company.” It is a sufficient answer to this to say that it is not the negligence of the gas company of which the appellee complains. His complaint is of the negligence Of the township. If the gas company was negligent, its negligence is not a question involved in this proceeding.
Judgment affirmed.